COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ADRANCH, LLC,                                                    No. 08-17-00115-CV
                                                 §
                          APPELLANT,                                 Appeal from the
                                                 §
 V.                                                                 83rd District Court
                                                 §
 PEE WEE’S WELDING SERVICE,                                      of Terrell County, Texas
                                                 §
                            APPELLEE.                                 (TC# 3150-A)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss appeal and

concludes the motion should be granted and appeal should be dismissed, in accordance with the

opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are taxed against the

Appellant. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.